DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Allowable Subject Matter
Claims 17-28 and 30-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	Applicants filed the RCE to reopen prosecution in order to amend claim 34 with the feature of a statistic module of the interrogator operated in the user voice communication device which is one of landline telephone, mobile telephones, etc. to initiate and to receive telephone calls. Based on the feature of a statistic module of the interrogator operated in the user voice communication device, Examiner performed update searches and focused on the statistic module of the interrogator for searching references. New reference was found, such as Morrison et al. (US 6002753). Morrison et al. teaches a system and a method for interacting computers to exchange telephone call business information. Morrison et al. teaches, in figure 1(a), received and stored all call events reported from CBX 02 and 03 related to all incoming telephone calls, e.g., airline reservations, catalog orders, etc. handled by agents in a call center. Morrison et al. teaches, in figure 2, a data server 214 comprising a data collector 215 connected to each of the CBXs 201a and 201b as same as CBX 02 and 03, shown in figure 1(a). The data collector 215 gathers statistics from one or more CBXs on a period basis. When the time reaches, the data collector 215 automatically logs in to each of CBXs and collects statistics for a particular time period. Each of the CBXs extracted information requested by the data collector 215 from its database and transmits it to data collector 215. The data collector then transmits a summary of incoming telephone calls, based on the message events received from the CBXs, to a supervisor, administrator, etc.  
	The difference between a statistic module of the interrogator and the data collector is that the data collector 215 of a collection computer 214 performed as a data server communicating among other data servers while the statistic module of the interrogator operated in the user voice communication device, such as landline telephone or mobile telephone, or the like. Therefore, teaching of Morrison et al. and the claimed invention are in different systematic constructions and with different purposes and functions, and thus Morrison et al. does not disclose or suggest the user voice communication device  and method for operating the user voice communication device as recited in the instant application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: April 2022